Citation Nr: 9925543	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-50 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the left fibula.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to April 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This case was the subject of a Board remand dated in November 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for residuals of a 
fracture of the left fibula is not plausible. 


CONCLUSION OF LAW

The claim for service connection for residuals of a fracture 
of the left fibula is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 1991);  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that she has current residuals of a 
broken left fibula.  The fibula was broken in July 1995 as a 
result of a roller skating accident.  She claims that her 
service-connected shin splints and hearing loss caused her to 
be unstable and lose her balance, resulting in the fall.

Private medical records show the veteran fractured her left 
fibula during a roller skating accident in July 1995.  Her 
past medical history was noted to be non-contributory.

During a July 1998 VA examination, the examiner opined that 
the veteran had a healed ankle fracture and that she was 
having no residual problems from her ankle.  It was further 
his opinion that the veteran appeared to have a chronic pain 
type syndrome which was not related to her history of ankle 
fracture.  

During a September 1998 VA examination, the examiner opined 
that it would be unlikely that shin splints would cause 
instability or falling.  He wrote that shin splints were not 
related to episodes of instability or giving way or causing 
people to fall.  He could see no relation between the 
veteran's shin splints and the fall which caused her ankle 
fracture.  He stated that the fall while roller skating was a 
consequence of roller skating, and was one of the risks 
involved in pursuing such an activity.

In addition to the medical evidence described above, the 
Board has reviewed all other medical evidence of record.  The 
Board asserts that the additional medical evidence of record 
does not show that the veteran has a current disability 
related to her fracture of the left fibula in July 1995, or 
that there is a causal link between any claimed current 
residuals of the ankle fracture and her service-connected 
shin splints or hearing loss.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, her appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

The Board accepts the July 1998 VA examiner's opinion that 
the veteran has no current residuals of a fractured fibula as 
a sufficient answer to the question, set forth in the Board's 
November 1997 remand, as to whether any residual impairment 
of the left fibula found to be present was caused or 
chronically worsened by the veteran's service-connected 
bilateral shin splints and/or bilateral hearing loss.  Since 
there is no residual impairment of the now-healed fracture, 
it necessarily follows that the veteran's hearing loss and 
shin splints have not caused or worsened any residual 
impairment.

There is no medical evidence of a current disability as a 
residual of the veteran's fracture of the fibula during a 
roller skating accident in July 1995.  Additionally, there is 
no evidence that the veteran's service-connected hearing loss 
or shin splints caused or worsened the fracture or any 
residuals thereof.  Accordingly, the claim for service 
connection residuals of a fracture of the left fibula must be 
denied as not well grounded.  Allen, Caluza.

The Board acknowledges the veteran's contentions that her 
service-connected hearing loss and shin splints caused her to 
fall and fracture her fibula, with permanent residuals as a 
result.  However, the veteran, as a layperson, is not 
competent to provide medical opinions on matters of medical 
etiology or diagnosis.  Her opinions on these matters are not 
sufficient to well ground her claim.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  While the veteran can report her 
symptoms, her statements as to the cause of any claimed 
disability must be supported by competent medical evidence, 
not merely allegations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).



ORDER

Service connection for residuals of a fracture of the left 
fibula is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

